DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9-11, 14, 17-19 of copending Application No. 16034202 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a laser device that uses a haptic sensation generator that generates acoustic field that projects the determined pattern.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizun (US 20060207978) in view of Subramanian et al. (US 20150192995), both cited previously. 
Regarding claim 1, Rizun discloses the laser device configured to generate a laser beam with a focal point (abstract, section 0015, The tactile feedback system described here is a laser system (TLFS) that synthesizes haptic feedback when the focal point of the laser is coincident with a real surface); a distance meter 12 configured to measure a distance between the focal point and a target of a patient (section 0003, a remote distance measuring device mounted on the robot arm, the remote distance measuring device having an output corresponding to a distance measure); and a computer configured to: receive the distance from the distance meter; determine the pattern corresponding to the distance according to a function in which the distance is a variable (Section 0017, The software running on main control system can be thought of as two modules: a software module that determines how to render tactile feedback at hand controller 18 based on the laser distance measurement as well as position and 
However Rizun does not disclose a haptic sensation generator configured to generate an acoustic field that projects a sensory pattern onto a user; and a computer configured to: receive the distance from the distance meter; determine the pattern corresponding to the distance according to a function in which the distance is a variable; and instruct the haptic sensation generator to generate the acoustic field that projects the determined pattern. Subramanian discloses a haptic sensation generator configured to generate an acoustic field that projects a sensory pattern onto a user (section 0012-0013, the acoustic transducers may be ultrasound transducers. The ultrasound transducers may be arranged to emit ultrasound at a frequency of 40 kHz, modulating the acoustic waves at a frequency from 0.1 Hz to 500 Hz provides haptic feedback at the optimum frequencies for detection by human skin, as the tactile receptors in skin are more sensitive to changes in skin deformation at these frequencies); and a computer 22 configured to: receive the distance from the distance meter (Fig. 1, sections 0030-0031, 0051, a system comprising a PC. The PC controls the drive unit such that a pressure pattern is created in the region above the transducer array. A distance that is a multiple of the wavelength of the ultrasound should separate the focal points. This allows individual sound waves to contribute constructively to each focal point); determine the pattern corresponding to the distance according to a function in which the distance is a variable and instruct the haptic sensation generator to generate the acoustic field that projects the determined pattern (section 0017, 0030, 0037, 0049, 0051, 0053, 0055, The acoustic transducers may transmit pressure patterns through the interactive screen. 
Regarding claims 2, Rizun discloses wherein: given the distance, the function yields a length of a dimension of a shape of the pattern (Figs. 8-9 section 0031, as the focal point of the laser nears a surface, the surgeon will feel an opposing force that rapidly increases wherein the focal point of the laser is coincident with the surface. The surgeon will experience the sensation of a hard surface although nothing but light will actually be touching it. If the surgeon maintains constant force and moves the laser laterally, the laser will track the profile of the surface as shown in FIG. 8. In FIG. 8, the TFLS is represented as a force sensor and laser beam, and the force and distance to the surface is kept constant across the surface. Once the focal point of the laser is 
With respect to claim 3, Rizun discloses the shape is selected from a group consisting of a circle, an oval, a square, a rectangle, a plurality of points, and a line (Section 0017, TLFS laser assembly comprises a laser distance measurement system that measures the distance between the focal point of its internal laser and the point on the surface along the axis of the laser and a surgical cutting laser). 
Regarding claim 4, Rizun discloses the shape is a circle; and the dimension is a diameter of the circle (section 0019, Half of the laser beam passes through beam splitter and is focused to a 100-micron diameter spot at the focal point of lens). T
Concerning claim 5, Rizun discloses the shape is a plurality of objects; and the dimension is a distance between at least two of the objects (section 0020, software module 15 calculates distance based on the size of the spot, the difference in intensities between the upper and lower half-planes, and the geometry of the optical system). 
Concerning claim 8, Rizun discloses a gesture detector configured to: detect a gesture of the user; and provide a description of the gesture to the computer; and the computer configured to provide instructions to perform an operation corresponding to the gesture (section 0031, the surgeon will direct the laser towards the surface using the standard hand control for moving the robot's end). 
With respect to claim 9, Rizun discloses the computer configured to provide the instructions to the laser device to move the focal point of the laser beam (section 0031, the surgeon will direct the laser towards the surface using the standard hand control for moving the robot's end).

Concerning claim 12, Rizun discloses generating a laser beam with a focal point (abstract, section 0015, The tactile feedback system described here is a laser system (TLFS) that synthesizes haptic feedback when the focal point of the laser is coincident with a real surface); measuring, with a distance meter 12, a distance between the focal point and a target of an eye of a patient (section 0003, 0017, a remote distance measuring device mounted on the robot arm, the remote distance measuring device having an output corresponding to a distance measure. The TLFS laser assembly comprises a laser distance measurement system that measures the distance between the focal point of its internal laser and the point on the surface along the axis of the laser and a surgical cutting laser); 
However Rizun does not disclose generating, with a haptic sensation generator, an acoustic field that projects a sensory pattern onto a user; receiving, at a computer, the distance from the distance meter; determining, by the computer, the pattern corresponding to the distance according to a function in which the distance is a variable; and instructing, by the computer, the haptic sensation generator to generate the acoustic field that projects the determined pattern. Subramanian discloses disclose generating, with a haptic sensation generator, an acoustic field that projects a sensory 
Regarding claim 13, Rizun discloses given the distance, the function yields a length of a dimension of a shape of the pattern (Figs. 8-9 sections 0017, 0031, The software running on main control system can be thought of as two modules: a software module that determines how to render tactile feedback at hand controller based on the laser distance measurement as well as position and velocity information from robot arm and software module that controls surgical laser intensity based on force. As the focal point of the laser nears a surface, the surgeon will feel an opposing force that rapidly increases wherein the focal point of the laser is coincident with the surface. The surgeon will experience the sensation of a hard surface although nothing but light will actually be touching it. If the surgeon maintains constant force and moves the laser laterally, the laser will track the profile of the surface as shown in FIG. 8. In FIG. 8, the TFLS is represented as a force sensor and laser beam, and the force and distance to the surface is kept constant across the surface. Once the focal point of the laser is coincident with the surface, additional downwards force will increase the cutting power of a surgical laser focused at the same spot). 
.
Claim Objections
Claim(s) 6-7, 11, 14, and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome double patenting rejection set forth above.
Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. Examiner still finds that Rizun (US 20060207978) in view of Subramanian, specifically Subramanian discloses a computer 22 configured to determine the pattern (Fig. 1, sections 0030-0031, 0051, a system comprising a PC. The PC controls the drive unit such that a pressure pattern is created in the region above the transducer array. A distance that is a multiple of the wavelength of the ultrasound should separate the focal points. This allows individual sound waves to contribute constructively to each focal point) corresponding to the distance according to a function in which the distance is a variable (sections 0030, 0037, A control point is a point positioned in a space through which the acoustic field may propagate, at which the amplitude or phase of the acoustic field is to be controlled. The distance between .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/J.C.M/Primary Examiner, Art Unit 3792